DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”) in view of Chang et al. (US 2018/0033695) (“Chang”). 
	With regard to claim 26, figures 13-15 of Chu discloses a method comprising: encapsulating 52 an integrated circuit die 38A with an encapsulant 52; forming a redistribution structure (58, 64, 54, 60) on the integrated circuit die 38A and the encapsulant 52, the redistribution structure (58, 64, 54, 60) comprising dielectric layers (60, 54), metallization patterns (58, 64) among the dielectric layers (60, 54), and a sealing ring 70 extending through the dielectric layers (60, 54), the sealing ring 70 surrounding the metallization patterns (58, 64), the sealing ring 70 comprising a plurality of sealing ring layers (top and bottom layers of 70), each of the sealing ring layers 70 having a center aligned along a same common axis; and sawing (“sawed”, par [0038]) 
	Chu does not disclose after sawing connecting the metallization patterns of the redistribution structure to a package substrate: and forming an underfill between the redistribution structure and the package substrate, the underfill contacting a surface of the package substrate and the sidewalls of the sealing ring.
However, figures 1A, 5, and 6A-6B of Chang discloses after sawing (“mechanical sawing step to complete the singulation process”, par [0028]) connecting the metallization patterns 108 of the redistribution structure 106 to a package substrate (302, 306): and forming an underfill 304 between the redistribution structure 106 and the package substrate (302, 306), the underfill 304 contacting a surface of the package substrate (302, 306) and the sidewalls of the sealing ring 110.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the sealing ring of Chu contacting the underfill as taught in Chang in order to further provide the features of die 100 (e.g., conductive features) from water, chemicals, residue, and/or contaminants that may be present during the processing of die.  See par [0015] of Chang.  


With regard to claim 30, figures 13-15 of Chu discloses that the sealing ring 70 is separated from the metallization patterns (58 and 64 not in 70 ) by a first distance (distance from 70 to 58 not in 70), and the sealing ring 70 is separated from the sidewalls (sidewall of 60 and 54 at edge of package 100’) of the dielectric layers (60, 54) by a second distance (distance from 70 to edge of package 100’), the second distance being less (distance from 70 to edge of package 100’ is less than distance from 70 to 58 not in 70) than the first distance.
With regard to claim 32, Chu does not disclose that the second distance is in a range of 10 um to 20 um.
However, figure 4 of Chang discloses that the second distance W2 is in a range of 10 um to 20 um (“about 10 um or greater”, par [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the seal ring of Chu at the distance from the edge as taught in Chang in order to reduce manufacturing defects resulting from singulation.  See par [0027] of Chang. 


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2017/0221819) (“Chu”), Chang et al. (US 2018/0033695) (“Chang”), and Mohammed et al. (US 2019/0229028) (“Mohammed”). 

However, figure 44 of Mohammed discloses that the first distance S2 is in a range of 20 um to 30 um (“25um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the seal ring and redistribution lines of Cu at the distance taught in Mohammed in order to reduce chip size.  See par [0078] of Mohammed. 


Allowable Subject Matter
Claims 13-20, 24-25, and 35-37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 13 is that Chu et al. (US 2017/0221819) (“Chu”) and Chen et al. (US 2017/0032977) do not disclose the first sealing ring layer and the second sealing ring layer having respective flat or concave top surfaces, the first metallization pattern and the second metallization pattern having respective convex top surfaces.
The primary reason for the allowance of claim 19 is that Chu et al. (US 2017/0221819) (“Chu”) and Chen et al. (US 2017/0032977) do not disclose the first metallization pattern having first convex topmost surfaces: the first sealing ring layer having a first concave topmost surface: the second metallization pattern having second 
Claims 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 26 have been considered and are addressed in the new rejection stated above.  Claims 29-32 depend on claim 26 and are rejected for the reasons stated above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        5/22/2021